DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Groups II, III, IV in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the ground(s) that the pending claims would not result in a serious search and/or examination burden.  This is not found persuasive because of the different search areas CPC that would be needed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-21, 23, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II, III, IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 23, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 12-14, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 261 641 A2.
Claim 1
EP 2 261 641 A2 discloses a first chamber (Fig. 2, Ref. 16) and a second chamber (Fig. 2, Ref. 20), and an optical path (Fig. 2, Ref. F2) between the first chamber (Fig. 2, Ref. 16) and the second chamber (Fig. 2, Ref. 20), wherein: the first chamber (Fig. 2, Ref. 16) is a sample chamber comprising: a sample space for receiving the sample (Fig. 2, Ref. 8); a light input (Fig. 2, Ref. 17) for input of light into the first chamber (Fig. 2, Ref. 16) for interaction with the sample (Fig. 2, Ref. 8); and an exit aperture (Fig. 2, Ref. 19) arranged for scattered and/or reflected light to pass from the first chamber (Fig. 2, Ref. 16) via the optical path (Fig. 2, Ref. F2) to the second chamber (Fig. 2, Ref. 20); the second chamber (Fig. 2, Ref. 20) is a detection chamber comprising: an input aperture (Fig. 2, Ref. 21) for receiving light from the optical path (Fig. 2, Ref. F2); and a detector (Fig. 2, Ref. 25) for detecting, or a detector aperture for receiving, light to be detected (See Fig. 2); wherein the first chamber (Fig. 2, Ref. 16) and the second chamber (Fig. 2, Ref. 20) provide at least one light integrating volume (The relative arrangement of the ellipsoid 16 and the integrating sphere 20 is preferably selected such that the second focal point F2 is located in the vicinity of the opening 21 such that virtually all the light can be coupled in.), and wherein the first chamber (Fig. 2, Ref. 16) is configured such that in operation the liquid sample (Fig. 2, Ref. 8) is present in the first chamber (Fig. 2, Ref. 16) and isolated from the second chamber (Fig. 2, Ref. 20).  

    PNG
    media_image1.png
    673
    497
    media_image1.png
    Greyscale

Claim 2
 	EP 2 261 641 A2 discloses at least one of a) or b):a) the first chamber (Fig. 2, Ref. 16) further comprises a light beam exit port (Fig. 2, Ref. 19) aligned with the light input (Fig. 2, Ref. 21) and optionally leading to a beam dump (The integrating sphere has the function of a light trap.); b) the light input comprises a light input aperture (Fig. 2, Ref. 17).
Claim 3
 	EP 2 261 641 A2 discloses the first chamber (Fig. 2, Ref. 16) is a light integrating chamber and the second chamber (Fig. 2, Ref. 20) is a light integrating chamber (The ellipsoid 16 has a directionally reflecting inner wall, for example in the form of a highly smooth mirror coating, so that the reflection on the inner wall causes a radiation generated in the first focal point F1; The relative arrangement of the ellipsoid 16 and the integrating sphere 20 is preferably selected such that the second focal point F2 is located in the vicinity of the opening 21 such that virtually all the light can be coupled in.).   
Claim 4
 	EP 2 261 641 A2 discloses the walls of the first chamber (Fig. 2, Ref. 16) are reflective (The ellipsoid 16 has a directionally reflecting inner wall, for example in the form of a highly smooth mirror coating, so that the reflection on the inner wall causes a radiation generated in the first focal point F1).  
Claim 5
 	EP 2 261 641 A2 discloses the first chamber (Fig. 2, Ref. 16) is configured to receive a removable sample cell for containing the sample (Fig. 2, Ref. 8)(  A third small opening may be provided in the lower part of the ellipsoid 16 to a not shown here To be able to introduce sample holder for the arrangement of the sample 8.)  
Claim 8
 	EP 2 261 641 A2 discloses the light input (Fig. 2, Ref. 17) and the exit aperture (Fig. 2, Ref. 18) are arranged such that, in operation, at least some, optionally substantially all, of the light from the light input (Fig. 2, Ref. 4) is reflected and/or scattered at least once before passing through the exit aperture (Fig. 2, Ref. 18; Prior art shows that some light reflected or scattered to Fig. 2, Ref. F2)).  
Claim 9
 	EP 2 261 641 A2 discloses the walls of the second chamber are reflective such that in operation at least some, optionally substantially all, of the light entering via the optical path undergoes at least one reflection before detection by the detector (The relative arrangement of the ellipsoid 16 and the integrating sphere 20 is preferably selected such that the second focal point F2 is located in the vicinity of the opening 21 such that virtually all the light can be coupled in.); and 4the walls of the first chamber and/or the second chamber comprise a reflective material (The ellipsoid 16 has a directionally reflecting inner wall, for example in the form of a highly smooth mirror coating, so that the reflection on the inner wall causes a radiation generated in the first focal point F1; The relative arrangement of the ellipsoid 16 and the integrating sphere 20 is preferably selected such that the second focal point F2 is located in the vicinity of the opening 21 such that virtually all the light can be coupled in.), optionally titanium oxide, aluminium, or silver; and the walls of the first chamber and/or second chamber comprise a diffusive coating configured to produce diffuse light (The Ulbrichtkugel 11 has a diffusely reflecting inner wall, for example in the form of a microtextured coating, which does not absorb the radiation in the ideal case, but in the interior of the sphere homogeneous.)  
Claim 12
 	EP 2 261 641 A2 discloses the detector comprises a light receiving element (CCD spectrometer 15).  
Claim 13
 	EP 2 261 641 A2 discloses the arrangement of the optical path and the second chamber (Fig. 2, Ref. 20) defines an optical axis from the input aperture (Fig. 2, Ref. 21) to a point or region on a wall (See Fig. 2) of the second chamber (Fig. 2, Ref. 20) opposing the input aperture (Fig. 2, Ref. 21), and the light receiving element of the detector (Fig. 2, Ref. 22) is located in an off-axis position with respect to said optical axis (See Fig. 2 that Ref. 22 is 90 degree from the input axis Ref. 21).  
Claim 14
 	EP 2 261 641 A2 discloses the light input comprises, or is configured to receive light from a light source (Fig. 2, Ref. 4), optionally a laser and/or an LED, the light input comprises, or is configured to receive light from, a light source and the light source is configured to input light with a known modulation (A monochromatic radiation 4 (the excitation light) of a suitable radiation source (not shown), for example a monochromatic laser)(It is inherent that a laser is going to have a known modulation).  
Claim 24
 	EP 2 261 641 A2 discloses the cuvette or other removable sample container configured for reception by the first chamber (Fig. 2, Ref. 16)(the sample space is configured such that the removable sample cell substantially fills the sample space when inserted)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 261 641 A2.
Claim 6
	EP 2 261 641 A2 discloses the claimed invention except for the sample space is configured such that the removable sample cell substantially fills the sample space when inserted; and the sample cell comprises at least one substantially opaque, reflective wall that includes at least one substantially transparent aperture arranged such that, when the sample cell is received in the first chamber the aperture or at least one of the apertures of the sample cell is aligned with the light input of the first chamber and/or such that the aperture or at least one of the apertures of the sample cell is aligned with the exit aperture of the first chamber. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 2 261 641 A2 with a sample cell having apertures since it was well known in the art that using such sample cells reduces the amount of background light, therefore reducing noise that is detected by the detection elements. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 16-17, 19, 26 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 16, the prior art fails to disclose or make obvious a plurality of sample chambers, a detection chamber and a coupling mechanism operable to place a sample chamber of the plurality of sample chambers into a coupled configuration with the detection chamber such that, in the coupled configuration, the apparatus comprises an optical path between said sample chamber and the detection chamber, and in combination with the other recited limitations of claim 16. Claims 17, 19, 26 are allowed by the virtue of dependency on the allowed claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        June 1, 2022